DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 9-10, 13-18, 21-23 and 26, drawn to a method.
Group II, claims 30-32 and 50, drawn to a product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tao et al (“Single-crystal diamond nanomechanical resonators with quality factors exceeding one million” Nature Communications 2014) and Yang et al (“Study on mask technology of CVD diamond thin films by RIE etching” Proceedings of SPIE, 2000). 
Tao discloses etching of single crystalline diamond to form a released structure by oxygen plasma etching (Fig.2).  Yang teaches a method of patterning diamond with Ni as a mask (Fig.9) and forming the mask with adhesion layers (Fig.2) to form single crystalline diamond parts. It would have been obvious to one with ordinary skill in the art to include adhesions layers and a mask to pattern in the method of Tao as cited because Yang teaches that adhesion layers and a mask are useful for patterning diamond substrates, and such is expected to give the predictable result of a patterned diamond structure.  Thus the shared technical feature does not make a contribution over the prior art.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election by Telephone

During a telephone conversation with Duane Byers on February 24, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 9-10, 13-18, 21-23 and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-32 and 50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 13-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (Nature Communications 2014) in view of Yang et al (Proceedings of SPIE, 2000).
	Tao discloses a single-crystal diamond part production method (to make nanomechanical resonators, see abstract) including the steps of:
	providing a single crystalline diamond substrate (see section “Results” “Device fabrication” lines 2-3: “mm-sized single-crystal diamond plates of 20-40 µm thickness… grown by chemical vapour deposition”);
	providing a mask layer (as part of a “standard optical lithography” see “Results” “Device fabrication” line 27)
	forming at least one indentation or a plurality of indentations through the mask layer to expose a portion of the single crystalline diamond substrate (the indentations correspond to the openings in the oxide hardmask);


    PNG
    media_image1.png
    990
    1641
    media_image1.png
    Greyscale

	The etch goes entirely through the single crystalline diamond substrate in order to eventually provide cantilevers that are released from the silicon substrate.
	Tao fails to disclose providing a first adhesion layer and a second adhesion layer between the single crystalline diamond substrate and the mask layer.
	Yang teaches a method of etching CVD diamond.  Tao also uses CVD diamond.  Yang teaches that a diamond substrate can be patterned by providing a diamond substrate, a first adhesion layer (Cr), a second adhesion layer (Cu) and then a nickel mask (Fig.2).  Yang teaches to use oxygen-based plasma etching (Section 3.1, page 220 “O2 pressure … with DC self-bias”).
	It is noted that Tao discloses a substrate that is 20-40 µm thickness and thinning to 1 µm or less (Figure 1c), while Yang teaches a substrate that is 4-6 µm thickness (page 219, upper 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include adhesion layers and a mask to pattern in the method of Tao as cited because Yang teaches that adhesion layers and a mask are useful for patterning diamond substrates, and such is expected to give the predictable result of a patterned diamond structure.
As to claims 2-4, see the rejection of claim 1, where it relies on Figure 2 of Yang.
As to claims 9-10, the selectivity ratio of Yang provides for the cited relative etch rates.
As to claims 13-14, the thickness of Tao is 20-40 µm thinned to 1 µm (see rejection of claim 1), which overlaps with the endpoint. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.  In addition, it is a routine matter of design choice to choose the thickness of the structure depending on its function in the final product.
As to claims 15-16, both Tao and Yang disclose oxygen-based plasma etch (see Tao, “Methods” on last page, “cantilever patterning and release” using “oxygen-based plasmas”), which encompasses the cited plasma etch and physical etching.
As to claim 17, the mask in Tao (Fig.1) define a profile as cited (for the cantilever).

As to claim 21, Tao discloses to attach the single crystalline diamond substrate to a silicon substrate (Fig.1b, Approach 1).
As to claims 22-23, in the method of Yang as modified by Tao, Tao teaches to form a profile forming layer (“resist” Fig.2d) so that a central section remains on the mask layer as cited (as depicted in Figure 2). 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest a single crystalline diamond part production method including wet-etching to smoothen sidewalls of the mask layer prior to etching the exposed portion of the single crystalline diamond substrate, as in the context of claim 26.
The closest prior art, Yang et al and Tao et al, suggest a method of patterning single crystalline diamond part that includes a mask.  However, there is no suggestion to wet-etch to smoothen the sidewalls.  The prior art also fails to disclose this step.  There is thus no motivation to modify the method of Yang and Tao to arrive at the claimed invention, as in the context of claim 26, as this would complicate a process that is already suggested to not require an extra wet-etch process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows methods of patterning diamond.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713